DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Remarks filed on June 15th, 2021.
Claims 1-25 are pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 14-21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vial, US PG PUB# 2010/0204855 A1 (hereinafter Vial) in view of Kneuper, US PG PUB# 2015/0261379 A1 (hereinafter Kneuper) and in further view of Jang et al., US PG PUB 2014/0316613 A1 (hereinafter Jang).
As for independent claim 1:
Vial shows a method comprising:
acquiring reconfiguration information of an aircraft upon detection of a non-normal event in-flight, the reconfiguration information comprising at least one performance limitation of at least one aircraft or system parameter as a result of the non-normal event (0056 and 0061, see displaying aircraft information and performance limitation as a result of non-normal event. Vial shows events in 0054, 0059, and 0071. Also see Figures 6 and 7);
displaying a graphical indicator of the at least one performance limitation co-located with a display of the at least one aircraft or system parameter (see Figures 6 and 7, graphical indicator of performance limitation, 0059, 0071, and 0082),
While Vial shows a method of displaying aircraft information to the user, Vial does not specifically show wherein the at least one aircraft or system parameter is displayed on a primary display of a flight deck of the aircraft. However in the same field of endeavor, Kneuper teaches wherein the at least one aircraft or system parameter is displayed on a primary display of a flight deck of the aircraft in 0029-0030, 0271, 0277. Both Vial and Kneuper teach displaying aircraft information to the user. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Vial to incorporate the teaching of Kneuper, thus allow the system to display aircraft or system parameter to the user on a display screen and display real-time value of the aircraft-parameter proximate the graphic (0030).
	While Vial and Kneuper teaches at least one aircraft or system parameter is displayed on a primary flight display, Vial and Kneuper do not specifically show by overlaying the graphical indicator on the display of the at least one aircraft or system parameter. However in the same field of endeavor Jang teaches by overlaying the graphical indicator on the display of the at least one aircraft or system parameter in 0085-0088 and Figurers 5 and 6. Vial, Kneuper, and Jang teaches displaying aircraft information. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Vial and Kneuper to incorporate the teaching of 
As for dependent claim 4:
Vial – Kneuper- Jang suggests the method of any one of claims 1 to 3, further comprising dynamically adapting display of the graphical indicator of the at least one performance limitation as a function of at least one context-specific condition (Vial, see Figures 6 and 7 and 0076-0082. Kneuper, 0030).
As for dependent claim 5:
Vial – Kneuper- Jang suggests the method of claim 4, further comprising updating display of the graphical indicator of the at least one performance limitation when the at least one context-specific condition changes (Vial, see Figures 6 and 7 and 0076-0082, see graphical indicator and performance limitation. Kneuper, 0030-0032).
As for dependent claim 6:
Vial – Kneuper- Jang suggests the method of claim 5, wherein the context-specific condition is a flight phase in which the aircraft is currently operating (Vial, Figures 6 and 0072).
As for dependent claim 7:
Vial – Kneuper- Jang suggests the method of any one of claims 1 to 6, wherein displaying the graphical indicator comprises selecting a symbol for the graphical indicator as a function of at least one of the at least one performance limitation and the at least one aircraft or system parameter (Vial, 0069-0071 and Figures 5, 6, 0072, see performance limitation. Kneuper, 0030, 0271-0278. Jang, 0086).
As for dependent claim 8:
Vial – Kneuper- Jang suggests the method of any one of claims 1 to 7, wherein displaying the graphical indicator of the least one performance limitation comprises displaying an available range of the at least one aircraft or system parameter in relation to a current value of the at least one aircraft or system parameter (Vial, Figures 6 and 7 shows available range and limitation. Kneuper 0277-0278).
As for dependent claim 9:
Vial – Kneuper- Jang suggests the method of claim 1, further comprising receiving a request to display the at least one performance limitation parameter (Vial, See Figure 7 and 0082, Jang, 0086).
As for dependent claim 10:
 Jang suggests the method of claim 9, wherein the request is formulated within a checklist generated as a result of the non-normal event (Vial, see Figure 5 0062, see checklist. Kneuper, 0277 and Figures 8D, 8E. Jang, 0086).
As for independent claim 11:
Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 14-20:
Claims 14-20 contain substantial subject matter as claimed in claims 4-10 and are respectfully rejected along the same rationale. 
As for independent claim 21:
Claim 21 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 24-25:
Claims 24-25 contain substantial subject matter as claimed in claims 4 and 8 are respectfully rejected along the same rationale. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant’s arguments, filing date 01/28/2021, with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.